On Rehearing.
We have carefully considered the well-prepared motion for rehearing, together with the forcible and courteous argument of counsel in connection therewith, and while we think the state of the evidence is such as would have supported a verdict for appellant, it cannot be said it will not support the verdict awarded appellee. We believe the evidence, fairly considered, discloses a conflict, and if our conclusion in that respect is correct, then appellants were not entitled as matter of law to verdict.
It is also contended by appellants in their motion for rehearing that in Bellis v. Hann  Kendall, 157 S.W. 427, and in the instant case, we held that when, pending the broker's negotiations the principal consummates the sale with the purchaser produced by the broker, the latter is entitled to recover the contract compensation, and is not required to rely upon the rule of quantum meruit by alleging and proving the reasonable value of his services, and that such holding is in conflict with our holding in Martin v. Jeffries, 172 S.W. 151, which, in effect, holds that when the principal, pending the broker's negotiations, consummates the sale with the purchaser produced by the broker, the latter may only recover upon pleading and proof of the reasonable value of his services. The point was not involved in Bellis v. Hann  Kendall, the sole issue being which of two brokers produced the purchaser, and as a consequence there is no conflict in that case and Martin v. Jeffries, supra. And, if there is a conflict in the rule announced in the latter case and Goodwin v. Gunter (Sup.) 185 S.W. 295, which we followed in the instant case, then the reasons which may have actuated us in announcing the rule laid down in Martin v. Jeffries are without controlling force. When Martin v. Jeffries was decided Goodwin v. Gunter, had not been decided, but when we decided the instant case it had been.
It is further urged by counsel that we reform our findings so as to show as a matter of fact that the appellants did not sell or attempt to sell the lands to Brandies Bros. at the reduced price until the appellees had unsuccessfully completed their negotiations. It it urged that we do this because the Supreme Court is bound by our conclusions of fact. To so reform our findings would be to hold that the evidence does not support the judgment, which we are unwilling to do for the reasons stated in our original opinion. If there is no basis in the record for our holding, that issue can be presented to the Supreme Court in the same manner that the findings of the jury were presented to this court.
We have carefully considered the other grounds presented in the motion for rehearing, and conclude they furnish no grounds for changing our original views.
The motion for rehearing is overruled.